Exhibit 10.41

 

PROMISSORY NOTE

 

$14,100,000.00

 

 

September 1, 2015

 

FOR VALUE RECEIVED, RIVERBEND HANOVER PROPERTIES II LLC, a Pennsylvania limited
liability company with an address c/o Griffin Industrial Realty, Inc., 204 West
Newberry Road, Bloomfield, CT 06002 (“Borrower”), hereby promises to pay to the
order of WEBSTER BANK, NATIONAL ASSOCIATION, a national banking association
(“Bank”) at the offices of the Bank at CityPlace II, 185 Asylum Street,
Hartford, Connecticut 06103 or such other address as the Bank shall designate in
a written notice to Borrower, the amount of FOURTEEN MILLION ONE HUNDRED
THOUSAND AND 00/100 DOLLARS ($14,100,000.00), or so much thereof as shall have
been advanced and is outstanding from time to time (the “Loan”), together with
(i) interest at the rate or rates hereinafter provided; (ii) all amounts which
may become due under the Mortgage (as hereinafter defined), or under any other
Loan Document executed by Borrower evidencing, securing or otherwise executed in
connection with the indebtedness evidenced by this Promissory Note (this
“Note”); (iii) any costs and expenses, including reasonable attorneys’ and
appraiser’s fees, incurred in the collection of this Note, or in the foreclosure
of the Mortgage, or in protecting or sustaining the lien of the Mortgage, or in
any litigation or controversy arising from or connected with the Loan Documents;
and (iv) all taxes or duties assessed upon said sum against the holder hereof,
upon the debt evidenced hereby or by the Mortgage and upon the Mortgaged
Property (as hereinafter defined).  Interest on this Note shall be computed on
the basis of a year of three hundred sixty (360) days and actual days elapsed.

 

This Note is subject to all of the following terms and conditions:

 

1.                                     
Definitions.                                  As used in this Note, the
following terms shall have the respective meanings set forth below:

 

(a)                                 “Adjusted LIBOR Rate” shall mean, for any
LIBOR Interest Period, an interest rate per annum equal to the sum of (A) the
LIBOR Rate for such LIBOR Interest Period, plus (B) the Applicable Margin.

 

(b)                                 “Applicable Margin” shall mean one hundred
sixty five (165) basis points.

 

(c)                                  “Breakage Costs” shall mean any actual loss
or expense (including, without limitation, actual lost profit) that Bank
sustains or incurs as a direct consequence of any prepayment (whether optional
or mandatory) of the Note bearing interest at the Adjusted LIBOR Rate by the
Borrower on and after the date hereof and through the last day of the LIBOR
Interest Period, including, but not limited to, any loss or any interest payable
by Bank to lenders of funds obtained by it in order to make or maintain the Loan
at the Adjusted LIBOR Rate.

 

(d)                                 “Earn-Out” shall mean the amount of TWO
MILLION SIX HUNDRED THOUSAND ($2,600,000) DOLLARS which is not to be advanced on
the date of

 

--------------------------------------------------------------------------------


 

Closing, but which may be advanced pursuant to and on the terms and conditions
contained in the Mortgage.

 

(e)                                  “Initial Advance” shall mean the amount of
ELEVEN MILLION FIVE HUNDRED THOUSAND ($11,500,000) DOLLARS to be advanced on the
date of Closing of the Loan.

 

(f)                                   “LIBOR Rate” shall mean, for any LIBOR
Interest Period, the rate (expressed as a percentage per annum and rounded
upward, as necessary, to the next nearest 1/1000 of 1%) equal to the rate
reported for deposits in U.S. dollars, for a one-month period, that appears on
Reuters Screen LIBOR01 Page (or the successor thereto) as of 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period
(the “Determination Date”); provided that, (i) if such rate does not appear on
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination
Date, Lender shall request the principal London office of any four major
reference banks in the London interbank market selected by Lender to provide
such bank’s offered quotation (expressed as a percentage per annum) to prime
banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts for a comparable loan at the time of such calculation and, if at
least two such offered quotations are so provided, LIBOR shall be the arithmetic
mean of such quotations and (ii) if fewer than two such quotations in clause
(i) are so provided, Lender shall request any three major banks in New York City
selected by Lender to provide such bank’s rate (expressed as a percentage per
annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for the amounts for a comparable loan at the time of such
calculation and, if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.  In no event shall LIBOR be less than 0.

 

(g)                                  “LIBOR Interest Period” shall mean, with
respect to any amount bearing interest at the Adjusted LIBOR Rate, a period of
one (1) month, to the extent deposits with such maturities are available to the
Bank, commencing on the first day of the month and ending on the last day of the
month; provided, however, that

 

(i)                                     if the Loan is advanced on a day other
than the first day of a month, then the Loan shall bear interest at the Adjusted
LIBOR Rate in effect on the day the Loan is advanced, which rate shall be in
effect for the remaining days of the month in which the Loan is made; such
Adjusted LIBOR Rate to be reset at the beginning of each succeeding month;

 

(ii)                                  all dates herein shall be subject to and
adjusted in accordance with the Following Business Day Convention, as such term
is defined below; and

 

(iii)                               no Interest Period may extend beyond the
Maturity Date.

 

2

--------------------------------------------------------------------------------


 

(h)                                 All payment dates herein shall be subject to
and adjusted in accordance with the “Following Business Day Convention”. The
Following Business Day Convention shall mean the convention for adjusting any
relevant date if it would otherwise fall on a day that is not a Business Day and
provides that, in such event, such date shall be adjusted to the first following
day that is a Business Day, except that if such following day shall be a day in
the following month, such date shall be adjusted to the immediately preceding
Business Day.  A “Business Day” means, in respect of any date that is specified
herein to be subject to adjustment in accordance with the Following Business Day
Convention, a day on which commercial banks settle payments in (i) New York or
London if the payment obligation is calculated by reference to any LIBOR Rate,
or (ii) New York, if the payment obligation is calculated by reference to any
other rate.

 

(i)                                     “Maturity Date” shall mean September 1,
2025, which is the date which is ten (10) years following the date of this Note.

 

2.                                      Interest Rate Provisions.

 

(a)                                 Interest Rate.  The Loan shall bear interest
from the date hereof until the Maturity Date at the Adjusted LIBOR Rate or, at
the option of the Bank after the occurrence of an Event of Default (as
hereinafter defined) or after maturity, at the Default Rate (as hereinafter
defined).

 

(b)                                 Interest Rate Determinations.  All interest
rate determinations hereunder shall be made by the Bank and shall be deemed
conclusive and binding upon the Borrower in the absence of manifest error.

 

3.                                      Repayment.

 

(a)                                 Repayment Schedule.  If not sooner paid or
demanded as herein provided, and so long as no Event of Default has occurred and
is continuing, principal and interest shall be due and payable hereunder as
follows:

 

Commencing on October 1, 2015 and continuing to be due on the first day of each
calendar month thereafter through and including the Maturity Date, unless and
until adjusted as provided herein, Borrower shall be required to make
(i) monthly payments of accrued interest on the $11,500,000 Initial Advance of
the Loan, or so much thereof as shall be advanced and outstanding from time to
time, at the Adjusted LIBOR Rate; and (ii) monthly payments of principal, each
in an amount as set forth on Schedule A attached hereto and incorporated herein.

 

Commencing on the 1st day of the month following the date on which the Earn-Out
(as defined in the Mortgage securing this Note) is advanced and outstanding from
time to time, payments to be paid hereunder shall be adjusted to include
(i) monthly payments of accrued interest on the Earn-Out, or so much thereof as
shall be advanced; and (ii) monthly payments of principal, each in an amount to
be provided in an updated Schedule when the Earn-Out is advanced.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Payment at Maturity.  The full amount of the
outstanding principal balance of the Loan, together with all interest accrued
thereon, and all other amounts due and payable hereunder or under any of the
other Loan Documents, shall be due and payable in full on the Maturity Date.

 

(c)                                  Form of Payment.  All amounts owing under
this Note and interest thereon shall be payable in legal tender of the United
States of America.

 

(d)                                 Evidence of Debt.  The Bank will enter an
appropriate notation on its books and records evidencing the interest rate
applicable to the outstanding balance hereof, each repayment on account of the
principal thereof, and the amount of interest paid. Borrower agrees that, in the
absence of manifest error, the books and records of the Bank shall constitute
prima facie evidence of the amount owing to the Bank pursuant to this Note.

 

4.                                      Additional Charges.

 

(a)                                 Late Charges.  If any amount payable under
this Note (except the amount due at the Maturity Date) is not paid within ten
(10) days after its due date, Borrower shall pay to the Bank on demand an amount
equal to five percent (5%) of such unpaid amount which Borrower acknowledges to
be a reasonable late charge to compensate the Bank for the administrative costs
of dealing with such late payment and for its loss of use of such funds. 
Borrower also acknowledges that such late charge is a material inducement to the
Bank to make the Loan evidenced by this Note, the Bank would not have made the
Loan in the absence of the agreement of Borrower to pay such late charge and
such late charge is not a penalty and represents a reasonable estimate of
compensation to the Bank for losses resulting from Borrower’s default that are
difficult to ascertain.

 

(b)                                 Expenses.  Borrower further promises to pay
to the Bank, as incurred, and as an additional part of the unpaid principal
balance, all reasonable costs, expenses and reasonable attorneys’ fees incurred
(i) in the preparation, protection, modification, collection, defense or
enforcement of all or part of this Note or any guaranty hereof, or (ii) in the
foreclosure or enforcement of any mortgage or security interest which may now or
hereafter secure either the debt hereunder or any guaranty thereof, or
(iii) with respect to any action reasonably taken to protect, defend, modify or
sustain the lien of any such mortgage or security agreement, or (iv) with
respect to any litigation or controversy arising from or connected with the
enforcement of any provisions of this Note or any mortgage or security agreement
or collateral which may now or hereafter secure this Note, or (v) with respect
to any act reasonably taken to protect, defend, modify, enforce or release any
of its rights or remedies with regard to, or otherwise effect collection of, any
collateral which may now or in the future secure this Note, or with regard to or
against Borrower or any endorser, guarantor or surety of this Note.

 

(c)                                  Default Rate.  If payment is not made when
due or upon the occurrence and during the continuance of an Event of Default,
then for so long as such Event of

 

4

--------------------------------------------------------------------------------


 

Default remains uncured, Borrower further promises to pay to Bank interest on
the unpaid balance at the rate or rates of interest then in effect, plus five
(5) percentage points per annum (the “Default Rate”) from the accelerated due
date, if any, until payment in full (whether before or after judgment has been
rendered with respect hereto) which amounts shall each become an additional part
of the unpaid balance.

 

(d)                                 Additional Payments.  If Bank shall deem
applicable to this Note, any requirement of any law of the United States of
America, any regulation, order, interpretation, ruling, official directive or
guideline (whether or not having the force of law) of the Board of Governors of
the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit
Insurance Corporation or any other board or governmental or administrative
agency of the United States of America which shall impose, increase, modify or
make applicable thereto or cause to be included in, any reserve, special
deposit, calculation used in the computation of regulatory capital standards,
assessment or other requirement which imposes on Bank any cost that is
attributable to the maintenance hereof, then, and in each such event, Bank shall
notify the Borrower thereof and the Borrower shall pay the Bank, within ninety
(90) days of receipt of such notice, such amount as will compensate Bank for any
such cost, which determination may be based upon the Bank’s reasonable
allocation of the aggregate of such costs resulting from such events and shall
be calculated in a manner consistent with the Bank’s practices for similar loans
and similar borrowers.  In the event any such cost is a continuing cost, a fee
payable to Bank may be imposed upon the Borrower periodically for so long as any
such cost is deemed applicable to the Bank, in an amount determined by Bank to
be necessary to compensate Bank for any such cost.  The determination by any
Bank of the existence and amount of any such cost shall, in the absence of
manifest error, be conclusive.  Notwithstanding the foregoing, Lender agrees to
use commercially reasonable efforts to eliminate or mitigate any costs
attributable to the maintenance of the Loan.  If Lender is unable to eliminate
such costs, Borrower shall have the right to prepay the then outstanding
principal balance of the Loan, together with all accrued and unpaid interest
thereon, in full, but not in part, without prepayment charges.

 

5.                                      Prepayment.

 

(a)                                 Borrower may prepay the then outstanding
principal balance of the Loan, together with all accrued and unpaid interest
thereon, in full but not in part, upon not less than ten (10) days written
notice of the projected date of prepayment and upon concurrent payment to Bank
of any and all Breakage Costs or damages incurred by the Bank in connection with
such prepayment, and during the first two (2) years following the date of
execution of this Note, upon payment of an additional prepayment fee in the
amount of one (1%) percent of the amount so prepaid.

 

(b)                                 In the event that Borrower elects to prepay
the Note in accordance with the terms set forth above, Borrower shall give Bank
not less than ten (10) days prior written notice of its intent to prepay the
Note.  Any amounts specified in the aforesaid prepayment notice shall, upon the
giving of said notice, become due and payable at the time provided for
prepayment in said

 

5

--------------------------------------------------------------------------------


 

notice. Any prepayments permitted hereunder shall be applied to interest and
other charges accrued under this Note to the day prepayment shall have been
received by Bank, and then to principal, in the inverse order of the
installments of principal payable under this Note.

 

(c)                                  If the maturity of this Note shall be
accelerated for any reason, then a tender of payment by Borrower, or by anyone
on behalf of Borrower, of the amount necessary to satisfy all sums due under
this Note shall constitute an evasion of the payment terms of this Note and
shall be deemed to be a voluntary prepayment under this Note, and any such
prepayment, to the extent permitted by law, shall require the concurrent payment
to Bank of the Breakage Costs.

 

6.                                      Events of Default.  An Event of Default
shall be those events set forth in Section 19 of the Mortgage.

 

7.                                      Acceleration.  Upon the occurrence and
during the continuance of any Event of Default hereunder, at the option of the
Bank all principal outstanding hereunder, together with accrued interest thereon
and charges incurred with respect thereto, shall become immediately due and
payable, all without demand, presentment, protest or notice of any kind, all of
which are hereby waived by Borrower. No remedy herein conferred upon the Bank or
the holder of this Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law. Nothing contained herein shall in any way
limit required notices to Borrower otherwise required in the Loan Documents.

 

8.                                      Set-off.  Upon the occurrence and during
the continuance of an Event of Default hereunder, the Bank is hereby authorized
at any time from time to time, without notice to Borrower to set-off and apply
any and all deposits of Borrower (general or special, time or demand,
provisional or final), credits, collateral and property, but expressly excluding
tenant security deposits, at any time held by, in transit to or in the
safekeeping, custody or control of, the Bank or any entity under the control of
or under common control with the Bank (and shall include any other obligation at
any time owing by the Bank or any entity under the control of or under common
control with the Bank to or for the credit or the account of Borrower) against
any and all of the obligations of Borrower to the Bank now or hereafter existing
hereunder, irrespective of whether or not the Bank shall have made any demand
hereunder and even though such obligations may be contingent and unmatured. Upon
making any such set-off, appropriation or application, the Bank agrees to notify
Borrower thereof in writing, provided the failure to give such notice shall not
affect the validity of such set off or appropriation or application.  ANY AND
ALL RIGHTS TO REQUIRE THE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

9.                                      Collateral.  This Note and the
indebtedness evidenced hereby are secured, inter alia, by that certain Open-End
Mortgage, Assignment of Leases and Rents, and Security Agreement dated as of
even date herewith, between Borrower, as mortgagor, and the Bank, as mortgagee
(the

 

6

--------------------------------------------------------------------------------


 

“Mortgage”).  The Mortgage constitutes a first priority lien on certain real and
personal property, more particularly described therein located at 5220 Jaindl
Boulevard, Bethlehem, Pennsylvania (the “Mortgaged Property”).

 

10.                               Sale of Interests.  Borrower acknowledges that
Bank may (a) fund the Loan through an affiliate, (b) sell or transfer interests
in the Loan and the Loan Documents to one or more participants or special
purpose entities, (c) pledge Bank’s interests in the Loan and the Loan Documents
as security for one or more loans obtained by Bank, and/or (d) sell or transfer
Bank’s interests in the Loan and the Loan Documents in connection with a
securitization transaction or otherwise, in each case at no cost to Borrower,
and that all documentation, financial statements, appraisals, reports and other
data, or copies thereof, related to any loan application or commitment,
Borrower, the Mortgaged Property, and/or the Loan, may be exhibited to and
reviewed by any party that is reviewing the Loan for the purposes of purchasing,
valuing, rating or servicing the Loan, and Bank shall direct such party to keep
all such information in confidence to the same extent as is required of Bank,
but Bank shall have no obligation to oversee the actions of said party or any
liability to Borrower in the event said party does not so comply.  Upon any
transfer or proposed transfer contemplated above and by the Loan Documents, at
Bank’s request, Borrower shall provide a true and correct estoppel certificate
to the reviewing party or parties in such form, substance and detail as Bank or
the reviewing party or parties may reasonably require, provided, however, that
Borrower shall not be required to incur any costs in connection with any such
transfer.

 

11.                               Rights of Bank.  In addition to any rights the
Bank may have hereunder, under the Loan Documents or under any other instrument,
document or agreement executed by Borrower which may now or hereafter evidence,
govern or secure this Note, the Bank shall have all the rights of a creditor
under the laws of the State of Connecticut and the case law interpreting the
same.  Nothing contained herein shall be construed as limited or restricting any
rights the Bank may have, whether statutory or otherwise, including, without
limitation, all rights of set-off as may exist under law.

 

12.                               Consent to Credit Verification.  The Borrower
hereby agrees that Bank shall have the right at any time and from time to time
to verify credit information supplied by the undersigned.

 

13.                               WAIVER OF TRIAL BY JURY.  BORROWER AND BANK
ACKNOWLEDGE THAT THE TRANSACTION CONTEMPLATED HEREBY IS A COMMERCIAL
TRANSACTION, AND BORROWER AND BANK HEREBY IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL
BY JURY IN ANY PROCEEDING HEREAFTER INSTITUTED BY OR AGAINST BORROWER OR BANK IN
RESPECT OF THIS NOTE OR ANY GUARANTY OR ENDORSEMENT OF THIS NOTE.

 

14.                               COMMERCIAL TRANSACTION WAIVER.  BORROWER
ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A COMMERCIAL
TRANSACTION, AND HEREBY VOLUNTARILY AND KNOWINGLY WAIVES ITS RIGHT TO NOTICE AND
HEARING UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED, OR
AS OTHERWISE ALLOWED BY THE LAW

 

7

--------------------------------------------------------------------------------


 

OF ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY PREJUDGMENT REMEDY WHICH LENDER
MAY DESIRE TO USE.  BORROWER HAS BEEN ADVISED BY COUNSEL OF ITS RIGHTS WITH
RESPECT TO PREJUDGMENT REMEDIES UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL
STATUTES, AS AMENDED, INCLUDING SECTIONS 52-278a TO 52-278g.  BORROWER HEREBY
KNOWINGLY AND WILLINGLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS OF NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER IN CONNECTION WITH THE
OBTAINING BY LENDER OF ANY PREJUDGMENT REMEDY WITH RESPECT TO THIS NOTE, OR
PURSUANT TO ANY OTHER DOCUMENT EXECUTED BY EITHER BORROWER IN CONNECTION WITH
THIS TRANSACTION, INCLUDING ANY AMENDMENTS OR EXTENSIONS HEREOF OR THEREOF. 
FURTHER, BORROWER WAIVES ANY REQUIREMENT OF LENDER TO POST A BOND OR ANY OTHER
SECURITY, OR TO SHOW SOME EXIGENCY, IN CONNECTION WITH THE OBTAINING BY LENDER
OF ANY SUCH PREJUDGMENT REMEDY.  FURTHER, BORROWER HEREBY WAIVES, TO THE EXTENT
PERMITTED BY LAW, THE BENEFITS OF ALL VALUATION, APPRAISEMENT, HOMESTEAD,
EXEMPTION, STAY, REDEMPTION AND MORATORIUM LAWS, NOW IN FORCE OR WHICH
MAY HEREAFTER BECOME LAW.

 

15.                               Other Rights and Waivers, Successors and
Assigns.  Borrower hereby waives presentment for payment, protest and notice of
dishonor, and hereby agrees to any extension or delay in the time for payment or
enforcement, to renewal of this Note and to any substitution or release of any
collateral, all without notice and without any affect on its liabilities. Any
delay on the part of the holder hereof in exercising any right hereunder or
under any mortgage or security agreement which may secure this Note shall not
operate as a waiver. The rights and remedies of the holder hereof shall be
cumulative and not in the alternative, and shall include all rights and remedies
granted herein, in any document referred to herein, and under all applicable
laws. The provisions of this Note shall bind the heirs, executors,
administrators, assigns and successors of Borrower and shall inure to the
benefit of the holder hereof, its successors and assigns.

 

16.                               Acknowledgement of Copy.  Borrower
acknowledges receipt of a copy of this executed Note.

 

17.                               Governing Law.  This Note and the rights and
obligations of the parties hereunder shall be construed and interpreted in
accordance with the laws of the State of Connecticut.

 

18.                               Severability.  If any provision of this Note
is deemed void, invalid or unenforceable under applicable law, such provision is
and will be deemed to be totally ineffective to that extent, but the remaining
provisions shall be deemed unaffected and shall remain in full force and effect.

 

19.                               Savings Clauses.  Notwithstanding anything to
the contrary contained herein, (a) all agreements and communications between
Borrower and Bank are hereby and shall automatically be limited so that, after
taking into account all amounts deemed to constitute interest, the interest
contracted for, charged or received by Bank shall never exceed the maximum
non-usurious

 

8

--------------------------------------------------------------------------------


 

interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received on the indebtedness evidenced by this
Note and as provided for herein or the other loan documents, under the laws of
such State or States whose laws are held by any court of competent jurisdiction
to govern the interest rate provisions of the loan (the “Maximum Legal Rate”),
and (b) if through any contingency or event, Bank receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
deemed to have been applied toward the payment of the principal of any and all
then outstanding indebtedness of Borrower to Bank, or if there is no such
indebtedness, shall immediately be returned to Borrower.

 

20.                               Non-Recourse.  Notwithstanding anything to the
contrary contained herein, or in the Note, or in any other instrument evidencing
or securing the indebtedness evidenced by this Note, the Bank agrees to look
only to the Mortgaged Property and other assets of the Borrower and not to seek
any deficiency judgment against Borrower or deficiency judgment or personal
liability against Borrower’s existing members or managers, except and unless
such personal liability arises under the provisions of that Non-Recourse
Guaranty or Environmental Indemnification Agreement of even date herewith.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
day and year first written above.

 

 

BORROWER:

 

 

 

RIVERBEND HANOVER PROPERTIES II LLC

 

a Pennsylvania limited liability company

 

 

 

 

 

 

By:

/s/ ANTHONY GALICI

 

 

Name: Anthony Galici

 

 

Its Vice President

 

[Signature page to Promissory Note]

 

10

--------------------------------------------------------------------------------